IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. AP-76,627



                    EX PARTE JAMES ESTES BAKER III, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NUMBER 526054-B IN THE 209 TH DISTRICT COURT
                       FROM HARRIS COUNTY



       Per curiam. Keller, P.J. filed a dissenting opinion.

                                          OPINION


       This is a post-conviction application for a writ of habeas corpus forwarded to this Court

pursuant to TEX . CODE CRIM . PROC. art. 11.07, § 3, et seq. Applicant was convicted of the felony

offense of kidnapping, and punishment was assessed at fourteen years’ confinement. No direct

appeal was taken.

       Applicant contends that the Texas Department of Criminal Justice (TDCJ) placed sex

offender conditions (special condition X) on his parole due to the underlying facts of this case, but

that this cause had no sexual component and therefore those sex offender conditions are improper.

We remanded this application to the trial court for supplemental findings of fact and conclusions of
law in light of our recent decision in Ex parte Evans, 338 S.W.3d 545 (Tex. Crim. App. 2011).

       The trial court has decided that TDCJ did not provide adequate due process protections

before placing the sex offender conditions on Applicant’s parole. We agree.

       We find, therefore, that Applicant is entitled to relief. TDCJ shall remove the sex offender

conditions from the terms of Applicant’s parole. A copy of this opinion shall be delivered to TDCJ.



DO NOT PUBLISH
DELIVERED: